FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 THERESE GEORGES HASSROUNY,                      No. 07-71179

               Petitioner,                       Agency No. A076-496-370

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Therese Georges Hassrouny, a native and citizen of Lebanon, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) order denying her application for adjustment of status.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
Our jurisdiction is governed by 8 U.S.C. § 1252 and we dismiss the petition for

review.

        We lack jurisdiction to review the IJ’s discretionary denial of Hassrouny’s

application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i); Bazua-Cota

v. Gonzales, 466 F.3d 747, 748 (9th Cir. 2006) (per curiam). Hassrouny’s

contention that the IJ improperly weighed the evidence in her case does not present

a colorable constitutional claim or question of law over which this court may

exercise jurisdiction. See Bazua-Cota, 466 F.3d at 749.

        We lack jurisdiction to review Hassrouny’s contention regarding the alleged

ineffective assistance she received from her prior counsel because she did not

exhaust that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

        We reject Hassrouny’s attempt to supplement the record. See 8 U.S.C.

§ 1252(b)(4)(A) (“[T]he court shall decide the petition only on the administrative

record on which the order of removal is based.”).

        PETITION FOR REVIEW DISMISSED.




IH/Research                                2                                    07-71179